t c memo united_states tax_court urve v moyer petitioner v commissioner of internal revenue respondent docket no filed date calvin moyer specially recognized for petitioner harry j negro for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency and additions to tax under sec_6651 and sec_6654 in the following amounts all statutory references are to the internal_revenue_code in effect for the continued additions to tax_deficiency dollar_figure sec_6651 dollar_figure sec_6651 to be determined sec_6654 dollar_figure year petitioner had not timely filed a federal_income_tax return for using information from third-party reports the irs prepared a substitute for return sfr that met the requirements of sec_6020 the irs computed petition- er’s tax_liability using married_filing_separately status and allowed her the standard_deduction and one personal_exemption the irs sent her a notice_of_deficiency based on the sfr determining the deficiency and additions to tax set forth above subsequently petitioner filed a delinquent_return for with her hus- band calvin moyer claiming married_filing_jointly status certain itemized de- ductions and a deduction for a loss reported on schedule e supplemental income and loss petitioner paid no tax with her delinquent_return respondent agrees that petitioner and calvin moyer are entitled to married_filing_jointly status for and the parties have resolved all issues apart from the amount of the sche- dule e loss and the additions to tax resolution of the former issue requires that we decide whether expenses allegedly incurred by an s_corporation wholly owned continued tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar by calvin moyer were ordinary and necessary business_expenses under sec_162 and whether they were adequately substantiated with minor exceptions we resolve these issues in favor of respondent findings_of_fact some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in delaware when she petitioned this court the s_corporation business petitioner’s husband calvin moyer was trained as a chemist in he joined dupont where he worked chiefly in recruiting and human relations he took early retirement in and started a company called strategic learning systems inc sls which elected s_corporation status for federal tax purposes through sls calvin moyer offered as an outside contractor many of the same human-relations services that he had previously performed in-house for dupont these included training company managers helping workers develop soft-side skills and assisting laid-off employees in transitioning to new jobs calvin moyer initially offered these services chiefly by conducting training seminars usually at the client’s place of business a one-day seminar would typi- cally cost between dollar_figure and dollar_figure dupont was sls’ principal client through but dupont stopped signing up for seminars in sls had one or two other clients but their work began to dry up by the sls business had diminished to the point where it involved little more than ad hoc consulting that calvin moyer personally performed sls had no other employees for sls reported gross_receipts of dollar_figure this income was derived from calvin moyer’s work as a contract person with some other friends in similar_business to go and help them in a seminar where they need help sls reported dollar_figure of expenses for as follows item amount automobile phone internet education training equipment office supplies computer equipment supplies insurance books journals business travel postage ups bank legal error in addition dollar_figure big_number big_number big_number big_number big_number big_number big_number calvin moyer operated this business out of the home he shared with peti- tioner he and petitioner owned two or more cars one of which was allegedly dedicated exclusively to the business the dollar_figure of automobile expense listed above represented car loan payments gasoline and aaa membership fees al- legedly attributable to the sls-dedicated car the dollar_figure allegedly spent on insurance included business insurance and collision insurance on the sls- dedicated car the dollar_figure spent on books journals included the cost of books such as jim cramer’s mad money allegedly purchased for use in sls seminars which did not occur after submitting their delinquent joint_return petitioner and calvin moyer provided the irs with documentation for dollar_figure of sls expenses the irs allowed deductions for dollar_figure of the expenses thus substantiated chiefly for office supplies and computer-related items the remaining dollar_figure of substantiated expenses was paid for among other things a camcorder a treadmill a wireless router music cds luggage museum membership fees a cell phone charger kit candles and a microsoft office software package the irs disallowed a deduction for these expenses on the ground that they were not ordinary and ne- cessary expenses of sls’ trade_or_business and or because petitioner and calvin moyer failed to satisfy the substantiation requirements of sec_274 the irs accordingly reduced the allowable schedule e loss claimed by petitioner and calvin moyer from dollar_figure to dollar_figure tax_court proceedings calvin moyer did not timely file a federal_income_tax return for the irs prepared an sfr and sent him a notice_of_deficiency based on the sfr he timely sought review in this court and his case was litigated under docket no this court ultimately dismissed that case for failure properly to prose- cute on date the court entered an order of dismissal and decision de- ciding that for the taxable_year calvin moyer had a deficiency of dollar_figure and was liable for additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively the instant case nevertheless presents a live controversy because the deficiencies and additions to tax determined against petitioner differ from those determined against calvin moyer who petitioned in docket no and because respondent cannot collect any_tax from petitioner separately absent a judgment against her petitioner was unable to attend the trial because of illness the court spe- cially recognized calvin moyer and allowed him to speak on her behalf and pro- vide testimony the court admitted into evidence documentation previously sub- mitted to the irs substantiating dollar_figure of alleged sls expenses for in ad- dition the court admitted into evidence documentation substantiating payments during to citizens automobile finance of dollar_figure for the car allegedly dedicated to sls and to state farm insurance co of dollar_figure of which dollar_figure was for insurance covering that car and dollar_figure for business insurance no substantiation of any other sls expenses was supplied i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 pe- titioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respon- dent bears the burden of production but petitioner bears the burden_of_proof with respect to the additions to tax under sec_6651 and and see sec_7491 ii deductible business_expenses sec_162 allows the deduction of all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness a necessary expense is one that is appropriate and helpful to the tax- payer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal_living_and_family_expenses are generally not deductible sec_262 deductions are a matter of legislative grace and the taxpayer bears the bur- den of proving that claimed expenses are ordinary and necessary rule a the taxpayer also bears the burden of substantiating her claimed deductions by keeping and producing records sufficient to enable the commissioner to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at sec_274 imposes more rigorous substantiation requirements for ex- penses pertaining to travel and listed_property including passenger automobiles deductions for these expenses are disallowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating her own statement the amount of the expense the time and place of the travel or use of the pro- perty and the business_purpose of the expense ibid respondent does not dispute that sls was engaged in a trade_or_business during but the scale of its business had declined considerably since and was extremely limited during and the immediately preceding years its gross_receipts during were dollar_figure derived from ad hoc consulting that calvin moyer personally performed an assessment of what expenses were ordinary and necessary for this business must take into account its relatively moribund state before trial petitioner supplied documentation for dollar_figure of expenses the irs allowed a deduction for dollar_figure of these expenses including those for various computer-related items we find that one other documented expense--dollar_figure for a microsoft office software package--qualifies as an ordinary_and_necessary_expense of the sls business the other disallowed expense deductions were for books a camcorder a treadmill a wireless router music cds luggage museum membership fees a cell phone charger kit candles and other personal items petitioner did not carry her burden of proving that these represented ordinary and necessary expenses of the sls business as opposed to personal living or family_expenses that are nondeductible under sec_262 during trial petitioner supplied documentation for dollar_figure of additional ex- penses for car loan payments and insurance we conclude that the dollar_figure paid to state farm for business insurance constitutes an ordinary_and_necessary_expense of the sls business we conclude that none of the automobile-related expenses so qualify because petitioner has not satisfied the strict substantiation requirements of sec_274 given the limited scope of the sls business the automobile in question was clearly used for business purposes infrequently and petitioner has not established the actual extent of its business use in sum we conclude that petitioner is entitled for to additional sls- related deductions of dollar_figure under sec_162 respondent properly disallowed all other claimed deductions for lack of substantiation under sec_162 and sec_274 or as personal living or family_expenses under sec_262 iii additions to tax a failure_to_file sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto a taxpayer who files her return late is liable for this addition_to_tax unless she shows that her failure was due to reason- able cause and not due to willful neglect sec_6651 469_us_241 respondent produced a copy of petitioner’s sfr for as well as her delinquent joint_return petitioner stipulated that she did not file her delinquent_return until date and at trial she offered no reasonable_cause therefor we accordingly sustain respondent’s imposition of the addition_to_tax under sec_6651 b failure to pay sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect an sfr prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the tax required to be shown on such return up to a maximum addition of petitioner stipulated that the sfr that the irs prepared for met the requirements of sec_6020 the return indicates a deficiency and balance due of dollar_figure petitioner presented no evidence suggesting that her failure to pay was due to reasonable_cause see 116_tc_438 we accordingly sustain the sec_6651 addition_to_tax c failure to pay estimated_tax sec_6654 imposes an addition_to_tax on an individual who underpays her estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of her tax for such year or if the individual filed a valid_return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 b and c petitioner in her petition did not assign error to respondent’s determination of an addition_to_tax under sec_6654 for taxable_year petitioner like- wise raised no question concerning this issue at trial petitioner has therefore con- ceded that she is liable for the addition_to_tax under sec_6654 see rule b 118_tc_358 to reflect the foregoing decision will be entered under rule
